DETAILED ACTION
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 09/12/2022 and 09/18/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                                                                                          
                                   Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21,23-34,36-40 and 42-45 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by LECLEAR (JP S62136213, see attached translation).
In regards to claim 21, LECLEAR teaches a dehumidifier system (Figs. 3-4) comprising: a dehumidifier (dehumidifier 10) having a housing (container 9), wherein the housing (9) includes a top wall (top of housing 9) and an opposing bottom wall (base material 4); a condensate tank (cylindrical container 18) having a housing defining a volume (space 13) therein, wherein the housing includes a top wall defining an opening (openings 3) and an opposing bottom wall (bottom wall of container 18); and wherein the housing of the dehumidifier (9) is in telescoping engagement within the volume (13) of the housing of the condensate tank (18) between a stowed position (as can be seen Fig. 3) and a deployed position (as can be seen Fig. 4), wherein when in the stowed position (as can be seen Fig. 3) the bottom wall of the dehumidifier housing (9) is adjacent (near) the bottom wall of the condensate tank housing (as can be seen Fig. 3) and when in the deployed position (as can be seen Fig. 4) the bottom wall of the dehumidifier housing (9) is adjacent (near) the top wall of the condensate tank housing (as can be seen Fig. 4).  
In regards to claim 23, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 21. Further, LECLEAR teaches wherein a portion of the volume (13) within the housing of the condensate tank (18) occupied by the dehumidifier (10) decreases in size from the stowed position (as can be seen Fig. 3) to the deployed position (as can be seen Fig. 4) of the dehumidifier (10).  
In regards to claim 24, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 21. Further, LECLEAR teaches further comprising a stacking structure (as can be seen Fig. 3) between the dehumidifier (10) and the condensate tank (18) when in the deployed position (as can be seen Fig. 4).  
In regards to claim 25, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 24. Further, LECLEAR teaches wherein the stacking structure (as can be seen Fig. 3) stops the telescoping engagement (engagement at male screw 17 in female screw 19) between the condensate tank (18) and the dehumidifier (10), (as can be seen Fig. 3).   
In regards to claim 26, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 22. Further, LECLEAR teaches wherein the dehumidifier (10) is in a first orientation (as can be seen Fig. 3) about a longitudinal axis relative to the condensate tank (18) in the stowed position (as can be seen Fig. 3) and a second orientation (as can be seen Fig. 4) about the longitudinal axis relative to the condensate tank (18) in the deployed position (as can be seen Fig. 4).  
In regards to claim 27, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 26. Further, LECLEAR teaches wherein the first orientation (as can be seen Fig. 3) is different than or the same as the second orientation (as can be seen Fig. 4).  
In regards to claim 29, LECLEAR teaches a dehumidifier system (Figs. 3-4) comprising: a dehumidifier (dehumidifier 10) having a housing (container 9); a condensate tank (cylindrical container 18) having a housing defining a volume (space 13) within the housing of the condensate tank (18); and wherein the housing of the dehumidifier (10) is positionable between a stowed position (as can be seen Fig. 3) within a first portion of the volume (13) of the housing of the condensate tank (18) and a deployed position (as can be seen Fig. 4) within a second portion of the volume of the housing of the condensate tank different from the stowed position (as can be seen Fig. 4), and wherein the first portion is larger than the second portion (as can be seen Figs. 3 and 4).  
In regards to claim 30, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 29. Further, LECLEAR teaches wherein the dehumidifier (10) is in a first orientation (as can be seen Fig. 3) about a longitudinal axis relative to the condensate tank (18) in the stowed position (as can be seen Fig. 3) and a second orientation (as can be seen Fig. 4) about the longitudinal axis relative to the condensate tank (18) in the deployed position (as can be seen Fig. 4).  
In regards to claim 31, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 30. Further, LECLEAR teaches wherein the first orientation (as can be seen Fig. 3) is different than the second orientation (as can be seen Fig. 4).  
In regards to claim 32, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 30. Further, LECLEAR teaches wherein the first orientation is the same as the second orientation (as can be seen Figs. 3-4).   
In regards to claim 33, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 29. Further, LECLEAR teaches further comprising a telescoping engagement (engagement at male screw 17 in female screw 19) between the housing of the dehumidifier (10) and the housing of the condensate tank (18).  
In regards to claim 36, LECLEAR teaches a method of operating a dehumidifier system (Figs. 3-4) comprising the steps of: providing a dehumidifier (10) having a housing (9); providing a condensate tank (18) having a housing (Figs. 3-4); and telescoping the housing of the dehumidifier (10) relative to the housing of the condensate tank (18) between a stowed position (as can be seen Fig. 3) with the housing of the condensate tank (18) and a deployed position (as can be seen Fig. 4) with the housing of the condensate tank (18), wherein the housing of the dehumidifier (10) vertically overlaps more with the housing of the condensate tank (18) when in the stowed position (as can be seen Fig. 3) than the deployed position (as can be seen Fig. 4).  
In regards to claim 37, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 36. Further, LECLEAR teaches further comprising the step of engaging (via engagement at male screw 17 in female screw 19) a stacking structure (as can be seen Fig. 3) between the housing of the dehumidifier (10) and the housing of the condensate tank (18).  
In regards to claim 38, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 37. Further, LECLEAR teaches further comprising the step of disengaging (via engagement at male screw 17 in female screw 19) the stacking structure (as can be seen Fig. 3) between the housing of the dehumidifier (10) and the housing of the condensate tank (18).  
In regards to claim 39, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 36. Further, LECLEAR teaches further comprising the step of disengaging (via engagement at male screw 17 in female screw 19) a stacking structure (as can be seen Fig. 3) between the housing of the dehumidifier (10) and the housing of the condensate tank (18).  
In regards to claim 40, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 36. Further, LECLEAR teaches wherein the step of telescoping includes at least one of pivoting (via engagement at male screw 17 in female screw 19) and/or axially relative movement about an axis A between the housing of the dehumidifier (10) and the housing of the condensate tank (18).  
In regards to claim 42, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 36. Further, LECLEAR teaches wherein the step of telescoping (via engagement at male screw 17 in female screw 19) unoccupies a portion of a volume (space 13) of the housing of the condensate tank (18), (at least the lower portion of volume of the housing of the condensate tank 18 unoccupies).  
In regards to claim 43, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 40. Further, LECLEAR teaches wherein the step of telescoping includes pivoting (at engagement at male screw 17 in female screw 19) relative movement about the axis A between the housing of the dehumidifier (10) and the housing of the condensate tank (18).  
In regards to claim 44, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 36. Further, LECLEAR teaches wherein each one of the condensate tank housing (18) and the dehumidifier housing (9) includes a top wall (top wall of housing 9) and a bottom wall (base 4), wherein the top wall of the dehumidifier (10) is distal from the bottom wall of the condensate tank (18) in both the deployed position and the stowed position (as can be seen Figs. 3-4).  
In regards to claim 45, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 29. Further, LECLEAR teaches wherein each one of the condensate tank housing (18) and the dehumidifier housing (9) includes a top wall (top wall of housing 9) and a bottom wall (bottom wall of housing 9), wherein the bottom wall of the dehumidifier housing is adjacent (near) the bottom wall of the condensate tank housing (18) when in the stowed position (as can be seen Fig. 3) and the bottom wall of the dehumidifier housing (9) is adjacent (near) the top wall of the condensate tank housing (18) when in the deployed position (as can be seen Fig. 4).  .           

                                  Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over LECLEAR (JP S62136213, see attached translation) in view of Wang et al. (CN107238146).
In regards to claim 28, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 21, but fails to explicitly teach wherein the telescoping engagement includes an outer periphery of the dehumidifier housing sliding along an inner periphery of the condensate tank housing. 
          Wang teaches a dehumidifier wherein the telescoping engagement includes an outer periphery of the dehumidifier housing (100) sliding along an inner periphery of the condensate tank housing (extends into the inner side of the water tank body 210 and abuts against the inner side wall of the water tank body 210; par. 72), (note: that since the stacking structure 220 is part of the humidifier housing, outer periphery of the dehumidifier housing 100 extends into the inner side of the water tank body 210).  
          It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the method of LECLEAR such that the telescoping engagement includes an outer periphery of the dehumidifier housing sliding along an inner periphery of the condensate tank housing as taught by Wang in order to adjust the removable box cover to upward and downward position (refer to par. 22). 
In regards to claim 34, LECLEAR meets the claim limitations as disclosed above in the rejection of claim 33, but fails to explicitly teach wherein the telescoping engagement is a sliding engagement therebetween.
Wang teaches a dehumidifier wherein the telescoping engagement is a sliding engagement (retracting and stretching in upward and downward displacement; par. 46) therebetween.  
          It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the method of LECLEAR such that the telescoping engagement is a sliding engagement therebetween as taught by Wang in order to adjust the removable box cover to upward and downward position (refer to par. 22). 
  

                                       Response to Arguments
Applicant's arguments filed on 08/24/2022 have been considered but are moot because
the arguments do not apply to the newly cited references.
The amended claims not taught by the previously cited references are taught by newly cited reference of LECLEAR (JP S62136213).
                                                   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763
/CASSEY D BAUER/Primary Examiner, Art Unit 3763